Title: To George Washington from William Heath, 8 November 1781
From: Heath, William
To: Washington, George


                  
                     
                     Dear General,Head Quarters, Continental village Nov. 8. 1781
                  
                  By a very intelligent Man who left New York the night before last at nine oClock and arrived here the last evening, I learn, that the British fleet returned to Sandy Hook the beginning of last week—that upon their arrival, transports were sent down, and the troops taken on board them from the men of war—that both the men of war and transports remain at the Hook—The reason given why the latter do not come up, is, that the wind is not favorable—Possibly they have some enterprize in contemplation.
                  Sir Henry Clinton returned to New York last Sunday afternoon.  Some Volunteers who went on board the fleet and had returned to New York reported, that the british fleet came in sight of the count de Grasse, but finding his fleet superior by eleven sail of the line, and their order of battle so well formed, that it would have been difficult, even with an equal number of ships, to have engaged with any prospect of success—The british fleet returned—That it is conjectured the british fleet will go to the West Indies.
                  Governor Clinton, in a letter I received from him the last evening, informs me that he had received intelligence, although not officially, that colonel Willet had returned from his pursuit of Major Ross, had taken in the whole about seventy prisoners, and killed and scalped young Butler—that there was no appearance to justify the idea of this enemy’s taking a permanent post at Ticonderoga—and that their force was not considerable in that quarter.
                  I have this moment a hint, that the enemy are meditating a blow on the posts in the Highlands while their troops are embarked, have sent a person to enquire into the particular state of every post, and give them an account immediately.  I have the honor to be with the highest respect, Your Excellency’s Most Obedient Servant,
                  
                     W. Heath
                     
                  
               